 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:12-cr-0326 MCE KJN P
12                      Respondent,
13           v.                                       ORDER
14    JOHN WINTON HARRIS,
15                      Movant.
16

17          Movant is proceeding pro se with a motion under 28 U.S.C. § 2255. On March 7, 2019,

18   respondent filed its opposition. (ECF No. 220.) On March 29, 2019, movant filed his traverse.

19   (ECF No. 224.) On April 1, 2019, movant filed a motion for leave to file additional pages,

20   appending investigator Buford’s sworn affidavit dated March 15, 2019, and other documents

21   pertaining to movant’s “parole/probation address, etc.” (ECF No. 225 at 2.) Movant claimed that

22   the admittance of such exhibits would not prejudice the government because movant requested

23   the documents on February 11, 2019, before the government filed its opposition.

24          Aside from movant’s requests for status, movant has since filed 11 separate documents,

25   some entitled “supplement” or “amended supplement.” (ECF Nos. 229-39.) All of these

26   documents contain movant’s additional arguments or “explanations” of his claims for relief.

27          The Rules Governing Section 2255 Proceedings for the United States District Courts

28   contemplate the filing of a motion, an opposition, and a reply. Id., Rules 1 and 5. Movant’s
 1   additional filings congest the court’s docket, add to this court’s heavy workload,1 and detract

 2   from the court’s ability to focus on ruling on dispositive motions. Movant may not continue to

 3   add arguments, ad infinitum, until the court reaches a decision on his pending § 2255 motion.

 4          Rather, movant is limited to the filing of his § 2255 motion and one traverse. Id., Rule 5.

 5   Therefore, movant is advised that the court will not consider the inappropriately-filed documents

 6   submitted after the traverse was filed. Instead, movant is granted one opportunity in which to file

 7   an amended traverse in which he makes all arguments and appends all of his previously-

 8   referenced exhibits. Moreover, such amended traverse shall not exceed 40 pages, excluding

 9   exhibits. If movant chooses to file an amended traverse, respondent may file a sur-reply fourteen

10   days after service of the amended traverse.

11          In the alternative, movant may choose to stand on his previously-filed traverse, to which

12   the court orders that his subsequently-filed exhibits be appended.

13          Finally, movant is cautioned that once he files the attached notice of election form, no

14   further substantive filings or arguments are permitted on the § 2255 motion until the court rules

15   on the § 2255 motion.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. The motion to add exhibits to the traverse (ECF No. 225) is granted;

18          2. The Clerk of the Court is directed to remove the exhibits from the motion (ECF No.

19   225 at 3-13) and append them as exhibits to the March 29, 2019 traverse (as ECF No. 224-1);

20          3. Movant’s subsequently-filed documents (ECF Nos. 229-39) are placed in the court file
21   and disregarded;

22          4. Within sixty days from the date of this order, plaintiff shall complete and file with the

23   court the attached Notice of Election form and, if he elects to amend his traverse, append his

24   amended traverse that does not exceed 40 pages, excluding exhibits. The amended traverse shall

25   be complete in and of itself and shall not incorporate any other filing by reference. Failure to file

26   1
       It has often been noted that judges in the Eastern District of California carry one of the heaviest
27   caseloads in the nation. See, e.g., Cortez v. City of Porterville, 5 F. Supp. 3d 1160, 1162 (E.D.
     Cal. 2014); Garcia v. Ford Motor Company, 2019 WL 3297354 (E.D. Cal. July 23, 2019).
28
                                                        2
 1   the appended notice pursuant to this order will result in the court considering only the March 29,

 2   2019 traverse and the added exhibits in ruling on the pending § 2255 motion.

 3             5. If movant opts to file an amended traverse, respondent may file a sur-reply fourteen

 4   days after service of the amended traverse.

 5   Dated: September 9, 2019

 6

 7
     /harr0326.lim
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     No. 2:12-cr-0326 MCE KJN P
12                   Respondent,
13        v.                                       NOTICE OF ELECTION
14   JOHN WINTON HARRIS,
15                   Movant.
16

17       In response to the court’s order, movant makes the following election:

18              _____________         Movant opts to stand on his prior traverse.

19       OR

20              _____________         Movant opts to file an amended traverse, which does

21                                    not exceed 40 pages, excluding exhibits.
     DATED:
22

23                                            ________________________________
                                              Movant
24

25

26
27

28
                                                  1
